UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4594
WYATT NATHAN KEPLEY,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-441)

                      Submitted: June 12, 2003

                      Decided: June 19, 2003

    Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant. Anna Mills Wagoner, United States Attorney,
Sandra J. Hairston, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. KEPLEY
                              OPINION

PER CURIAM:

   Wyatt Nathan Kepley appeals his conviction and thirty-nine month
sentence imposed upon his guilty plea to conspiracy to distribute ana-
bolic steroids in violation of 21 U.S.C. § 846 (2000), and possession
of a firearm by a felon in violation of 18 U.S.C. § 922(g) (2000). Kep-
ley’s attorney filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), raising three issues on appeal but stating that,
in his view, there are no meritorious issues for appeal. Kepley was
informed of his right to file a pro se supplemental brief but has failed
to do so. We affirm.

   Counsel first questions whether the indictment was sufficient. Our
review of the indictment reveals that it contained a definite statement
of the offenses charged. See United States v. Williams, 152 F.3d 294,
299 (4th Cir. 1998) (providing standard); see also United States v.
Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (discussing elements of con-
spiracy); United States v. Langley, 62 F.3d 602, 606 (4th Cir. 1995)
(en banc) (discussing elements of § 922(g)(1)).

   Next, counsel raises as potential issues the adequacy of the plea
colloquy and the voluntariness of Kepley’s plea. We have reviewed
the transcript of the hearing conducted before the district court and
are satisfied that Kepley entered his plea knowingly and voluntarily
and that he was afforded the protections of Fed. R. Crim. P. 11.
United States v. DeFusco, 949 F.2d 114, 116-17 (4th Cir. 1991).
Accordingly, this claim merits no relief.

   Finally, counsel asserts that Kepley received inefficient assistance
of counsel. Claims of ineffective assistance are not cognizable on
direct appeal unless counsel’s ineffectiveness plainly appears on the
face of the record. Id. at 120-21. We have reviewed the record for
error and have found no clear ineffective assistance by Kepley’s
counsel.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
                       UNITED STATES v. KEPLEY                         3
fore affirm Kepley’s convictions and sentence. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED